DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-5, 9-14, 16-18, and 20-22 are pending in this application.
Cancellation of claims 6, 8, and 15 is acknowledged; claims 7 and 19 already stand canceled.
Claims 14 and 16-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09 July 2020.

Claims 1-5, 9-13, and 20-22 are examined.


Withdrawn Rejections
The rejection of claim 20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 20.

The rejection of claims 6 and 20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s cancellation of claim 6 and amendment to claim 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 08 October 2021:
Claims 1-5, 9-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warr et al. (“Warr”, US 2009/0226389).
Regarding claims 1, 3-5, 9, 10, and 20, Warr teaches hair bleaching compositions comprising an oxidant portion containing a peroxide and a perfume, and an alkaline activator containing coloring precursors, couplers and optionally a perfume (e.g., paragraphs [0057]-[0059]).  The alkaline activators and colorants preferably contain ammonia (e.g., paragraph [0060]).  The perfumes consist of conventional olfactory substances and solvents that are commonly used in this field, such as isopropyl myristate (e.g., paragraph [0066]).  Examples of olfactory substances include ethers such as diphenyl ether and galaxolide (e.g., paragraph [0070]).  Each of these compounds has a distribution coefficient logP of 2 or more and a molecular weight of 
Regarding claim 2, it is noted that, since the densities of isopropylmyristate and galaxolide are each less than 1.1, the density of the malodor suppressant system present in the mixture of component (i) and (ii) divided by the density of the mixture of component (i) and (ii) without the malodor suppressant system would be 1.1 or less.
Regarding claims 11 and 12, Warr teaches amounts of perfume/olfactory substance in the oxidizing agent at a concentration between 0.05 to 2% by weight (e.g., paragraph [0063]), and amounts of olfactory substance in the alkalizing agent (stable in the presence of ammonia) at a concentration between 0.5 to 2% by weight (e.g., paragraph [0065]).  Thus, combined amounts of olfactory substances in both oxidizing prima facie case of obviousness exists.  See MPEP 2144.05 I.

Claims 1-5, 9-13, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Warr as applied to claims 1-12 above, and further in view of Prota et al. (“Prota”, US Patent 5,273,550).
The invention of Warr is delineated above (see paragraph 9, above).
Specifically regarding claim 13, 21, and 22 (and more generally regarding the remaining claims), Warr is silent with respect to the viscosity of the composition.  
Prota is in the same field of hair dyeing compositions (e.g., abstract).  Prota generally teaches that, for a typical lotion formulation, composition viscosity is between about 100 cps to about 10,000 cps, at which viscosity the composition can be applied to the hair without running or dripping.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the teachings of Warr to provide the composition with a viscosity within a range specified in the prior art, including those specified in instant claims 13, 21, and 22; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said range of viscosities provides the benefits of applying the composition to the hair without running or dripping, as taught by Prota.  Regarding the specific viscosity ranges specified in claims 13, 21, and 22, it is noted that the viscosity range taught by prima facie case of obviousness exists.  See MPEP 2144.05 I.

Response to Arguments and Declaration
Applicant's arguments and Declaration filed 08 October 2021 have been fully considered but they are not persuasive.  
Applicant argues that, while Warr teaches the compounds galaxolide, habanolide, and isopropyl myristate, Warr does not teach the combinatorial effects, or suggest or motivate selection of the combination.  This argument is not persuasive because Warr already fairly teaches and suggests combinations of the various olfactory substances named (e.g., see Examples), and thus the ordinarily skilled artisan would reasonably expect a combination of the olfactory substances taught by Warr, including the combinations of the instant independent claims, with a reasonable expectation of success.
Applicant also argues the independent claims necessarily comprise at least two different malodor suppressants, and “it is this combination that yields the surprising and unexpected advantages.”  Applicant argues volunteer subjects found “dramatically improved malodor suppression using the certain combinations as compared with any single perfume compound.”  Applicant also submits a Declaration under 37 CFR 1.132, addressed below (Examiner’s Note: while Applicant’s Remarks state, “Applicant also intends to submit an additional declaration to further explain the data presented and support the unexpected results conclusion of the inventors”, this supplemental 
This argument is not persuasive because Applicant’s arguments and Declaration do not provide or point to any objective evidence to substantiate these statements.  If Applicant/Declarant is referring to the data in the as-filed specification, it is noted that, while Applicant’s Declaration states the combination of two or more of isopropyl myristate, galaxolide, and habanolide has “the surprising and unexpected effect of dramatically suppressing the perceived malodor”, the data in the as-filed specification only compares a composition comprising a single combination (galaxolide/IPM) with a composition that does not comprise any malodor suppressant.  Thus, the data in the as-filed specification does not compare the closest prior art, which is the exemplified compositions of Warr, which already contain combinations of olfactory substances.  Additionally, Applicant’s Declaration states the field of endeavor, i.e., research and development of fragrances, perfume compounds and mixtures, odor masking and suppression, etc., is highly unpredictable (Declaration, paragraph 9).  Accordingly, it is not clear if the probative value of the single combination tested may be extended to the full scope of combinations claimed, and thus the data provided in the as-filed specification is not commensurate in scope with the claims as currently written.
Therefore, it is the Examiner’s position that the claims are rendered obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 08 October 2021:
Claims 1-5, 9-13, and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 19-22, and 24-28 of copending Application No. 16/327,242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘242 claims a hair colouring and/or bleaching composition comprising at least a first aqueous component (i) and a second aqueous component (ii) being mixed prior to application onto hair, wherein: the first aqueous component (i) comprises, in a cosmetically acceptable carrier, one or more oxidizing agent(s), and the second aqueous component (ii) comprises, in a cosmetically acceptable carrier (the first, aqueous component and the second aqueous component are mixed in a ratio ranging from 5:1 to 1:5) one or more alkalizing agent(s) selected from the group consisting of .


Response to Arguments
Applicant’s request to hold the provisional non-statutory double patenting rejection in abeyance is noted.  Applicant has not otherwise argued the merits of the rejection; accordingly, the rejection is maintained for reasons stated above (see paragraph 13, above).



Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611